             Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 1 of 37




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
APOLLO GLOBAL MANAGEMENT, INC.,
APOLLO MANAGEMENT, L.P.,
APOLLO ADVISORS VIII, L.P., and
APOLLO ADVISORS IX, L.P.,

        Plaintiffs,                                           COMPLAINT

        - against -
                                                              Case No.
STEPHEN CERNICH, and
HUAN TSENG,

         Defendants.
---------------------------------------------------------X

                                             INTRODUCTION

        1.       Plaintiff Apollo1 brings this action against defendants Stephen Cernich and Huan

Tseng (“Defendants”) for substantially assisting and actively concealing the fraud and misconduct

perpetrated upon Apollo by two former Apollo employees, Imran Siddiqui and Ming Dang. As a

JAMS Arbitrator recently found, Siddiqui and Dang breached their fiduciary duties of loyalty to

Apollo and engaged in “reprehensible” and fraudulent behavior by working surreptitiously to

subvert Apollo’s interests in favor of the interests of a competing business that they worked with

several others to secretly form and pursue. The JAMS Arbitrator specifically found that Dang

“lacked a moral compass” and that he engaged in “clearly deliberate” fraudulent activity while

working with Cernich and Tseng. This action seeks to hold Cernich and Tseng accountable for




1
       “Apollo” refers collectively to Plaintiffs Apollo Global Management, Inc., formerly known as
Apollo Global Management, LLC (“AGM”), Apollo Management, L.P. (“Apollo Management”), Apollo
Advisors VIII, L.P. (“Apollo Advisors VIII”), and Apollo Advisors IX, L.P. (“Apollo Advisors IX”).
            Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 2 of 37




their deliberate and substantial role in assisting and concealing Siddiqui’s and Dang’s adjudicated

misconduct.

       2.       Cernich and Tseng knew that Dang and Siddiqui each owed fiduciary duties of

loyalty and contractual duties to Apollo and were breaching those duties in numerous ways,

including by collecting and transmitting Apollo’s Confidential Information for the benefit of

Caldera, soliciting investors to invest in Caldera rather than Apollo, and competing against Apollo

for acquisition targets. Cernich and Tseng substantially assisted Dang and Siddiqui in their

misconduct, including by taking numerous measures to conceal their involvement. With respect

to Dang, for example, Cernich (i) scrubbed the metadata and removed Dang’s electronic trace from

documents that Dang worked on before sending those documents to third parties; (ii) initially

communicated with Dang about their new business venture by sending emails to Dang’s fiancée’s

email account, rather than to Dang’s own email account; (iii) bcc’d Dang on external emails or

forwarded the emails to Dang after they were sent, to hide Dang’s involvement on the email chains;

(iv) enabled Dang to listen to conference calls surreptitiously by conferencing Dang into the calls

from his cell phone rather than forwarding him meeting invites, to avoid alerting the call organizer

that Dang was on the line or had been forwarded the meeting invite; and (v) knew about and

knowingly benefited from Dang’s practice of regularly logging into Siddiqui’s personal email

account and sending emails to Caldera’s advisors as though he were Siddiqui. Tseng similarly

engaged in many of these same activities to help conceal Dang’s involvement after Tseng joined

Caldera in fall 2017.

       3.       Cernich also took numerous actions to conceal Siddiqui’s involvement in Caldera

while Siddiqui was an Apollo employee, including removing Siddiqui’s electronic trace from

documents that were sent to third parties, keeping Siddiqui off of email chains with potential



                                                 2
             Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 3 of 37




investors (and instead forwarding the emails to Siddiqui after they were sent), and intentionally

omitting mention of Siddiqui while communicating with certain third parties about Caldera. In

addition, Cernich substantially assisted Siddiqui in taking actions to advance Caldera’s interests at

the expense of Apollo’s while Siddiqui remained an Apollo partner and employee; and both Tseng

and Cernich assisted Dang to do the same, including by requesting and utilizing Dang’s assistance

with preparing Caldera materials to solicit investors and pursue acquisition targets in direct

competition with Dang’s employer, Apollo.

                                   RELEVANT BACKGROUND

        4.       At the beginning of 2016, Siddiqui was a senior Apollo partner. He also was a

member of the Board of Directors of Athene Holding, Ltd. (“Athene”). Individuals associated

with Apollo had formed Athene in 2009 as an alternative investment vehicle for participating

Apollo clients, and Apollo has a strategic relationship with Athene.2

        5.       On March 9, 2017, Siddiqui gave notice of his resignation from Apollo and Athene,

with his resignation from Apollo effective June 18, 2017. After his resignation became effective,

Siddiqui was bound by post-employment restrictive covenants, including a twelve-month non-

competition and non-solicitation restriction, and an ongoing prohibition against using or disclosing

Apollo’s Confidential Information (as defined in Siddiqui’s agreements with Apollo).

        6.       On September 14, 2017, an article in Bloomberg News reported that Siddiqui and

Cernich, a former Athene executive, were “seeking more than $1 billion from investors for a


2
         In furtherance of Apollo’s strategic relationship with Athene, Apollo has (i) invested in, and
managed clients’ investments in, Athene; (ii) helped Athene raise other funding from Apollo clients;
(iii) provided strategic advisory services to help Athene grow its business organically and through
financings and acquisitions; (iv) had its employees serve as directors on Athene’s Board; and (v) provided
discretionary management and other advisory services for Athene’s investment portfolio. In addition,
Athene has invested in Apollo-managed funds and financial products; and Athene Asset Management, L.P.,
an indirect Apollo subsidiary, and other Apollo affiliates manage and advise on Athene’s portfolio and
invest (or advise on the investment of) Athene’s assets in a variety of types of investments.
                                                    3
            Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 4 of 37




venture to pursue deals in the life insurance industry.” Apollo asked Siddiqui for information

about his new venture in order to determine if he was violating his post-employment restrictive

covenants. Siddiqui did not supply Apollo with sufficient information to alleviate its concerns.

       7.       Consequently, Apollo filed an arbitration against Siddiqui in JAMS on January 9,

2018 (the “First Arbitration”), pursuant to the arbitration clauses in Siddiqui’s contractual

agreements with Apollo.      Apollo alleged that Siddiqui was violating his post-employment

restrictive covenants and had violated his fiduciary duties to Apollo. Apollo also named Siddiqui’s

new business as a Respondent in the First Arbitration (which Apollo referred to as “XYZ

Company”), but Siddiqui and his counsel claimed in a letter to JAMS that the new business did

not exist and therefore could not be served in the action.

       8.       Apollo and Siddiqui settled the First Arbitration on February 21, 2018, before any

discovery occurred.     The parties executed an agreement (the “Settlement Agreement”) to

memorialize their settlement.

       9.       In the Settlement Agreement, Siddiqui agreed to forfeit a significant portion of his

interest in Apollo investment funds, worth approximately $15 million at the time. Siddiqui also

agreed that he would not use or disclose Apollo’s Confidential Information moving forward nor

solicit any current Apollo employee other than his personal assistant. Siddiqui further agreed to

return or destroy all Apollo property (including all Confidential Information) in his possession,

and to execute an attestation verifying his compliance with this requirement. Apollo agreed to

release Siddiqui and his new company for all then-existing claims relating to the First Arbitration

or restrictive covenants, and to waive Siddiqui’s non-competition and non-solicitation of investor

provisions (subject to discrete exceptions not applicable here).




                                                 4
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 5 of 37




       10.     After settling the First Arbitration, Apollo learned that Siddiqui’s new business in

fact existed (contrary to his and his counsel’s prior representations to JAMS) and was named

Caldera, and that Caldera was attempting to acquire a company that had been a long-time

acquisition target of Apollo and Athene. Apollo believed that it would be impossible for Siddiqui

to make this effort so soon after his departure from Apollo without using Apollo’s Confidential

Information. Apollo requested information from Siddiqui regarding its concerns, but Siddiqui

refused to provide any. As a result, Apollo filed a second arbitration against Siddiqui in JAMS on

May 3, 2018, for breach of the Settlement Agreement (the “Second Arbitration”).

       11.     During Apollo’s internal review of documents in the Second Arbitration, Apollo

discovered emails that inadvertently were sent to Siddiqui’s Apollo email address while he was

still an Apollo employee. The emails revealed that, even before Siddiqui left Apollo, he was

surreptitiously working with an Apollo colleague, Dang, along with Cernich and one other

individual, to form and operate a new business that was secretly competing with Apollo. On

October 25, 2018, Apollo asked Dang about these emails. Dang denied any wrongdoing but then

resigned from Apollo the following day, with his resignation effective immediately.

       12.     On November 28, 2018, Apollo sued Dang in JAMS pursuant to the arbitration

clauses in Dang’s contractual agreements with Apollo. Apollo asserted numerous claims against

Dang, including for fraud, breach of fiduciary duty, breach of contract, and aiding and abetting

Siddiqui’s breach of fiduciary duty. Apollo also asserted claims against Siddiqui and his new

company, Caldera, for aiding and abetting Dang’s breach of fiduciary duty and tortiously

interfering with Dang’s contract with Apollo. These claims were consolidated upon all parties’

consent into the Second Arbitration (the “Consolidated Arbitration”).




                                                5
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 6 of 37




       13.      In February and March 2019, the parties participated in a seven-day arbitration

hearing (the “Arbitration Hearing”). The JAMS Arbitrator heard live testimony from 15 witnesses,

and the final hearing transcript totaled approximately 1,800 pages. More than 580 documents were

admitted into evidence. The parties submitted voluminous post-hearing briefing totaling over 500

pages collectively.

       14.      On April 29, 2019, the JAMS Arbitrator issued his reasoned decision in the

Consolidated Arbitration in the form of a Final Arbitration Award (the “Award,” attached hereto

as Ex. 1). The Award found that Siddiqui and Dang each violated their fiduciary duties of loyalty

to Apollo by operating their secret business, Caldera, while they were still Apollo employees; by

clandestinely competing against Apollo for investors and acquisition opportunities; and by secretly

transmitting Apollo’s Confidential Information outside of Apollo for the benefit of Caldera.

       15.      The JAMS Arbitrator condemned Siddiqui’s and Dang’s conduct in stark terms in

his Award, finding that:

             a. Siddiqui and Dang engaged in conduct that “violated both the letter and the spirit

                of the [Apollo] Code of Ethics.” (Award at 8.)

             b. Dang’s testimony at the hearing “reflected a lack of a moral compass.” (Award at

                7.)

             c. Siddiqui and Dang engaged in intentional misconduct by transmitting confidential

                Apollo materials to their personal email accounts and to Caldera, and by taking

                “many active steps” to hide their involvement in Caldera. (Award at 8.)

             d. Siddiqui and Dang actively worked on behalf of Caldera to acquire a target

                company, Fidelity & Guaranty Life (“FGL”), at a time when Siddiqui was tasked




                                                 6
Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 7 of 37




    with acquiring that same company for Apollo, demonstrating “how both Siddiqui

    and Dang were working at cross-purposes with their employer.” (Award at 8.)

 e. Siddiqui’s and Dang’s conduct with respect to Caldera violated their contractual

    agreements with Apollo not to operate a competing business. (Award at 9, 15.)

 f. Siddiqui continued to solicit and secretly work with Dang after the Settlement

    Agreement, and Dang’s continued involvement was “impossible to justify.”

    (Award at 10.)

 g. Siddiqui breached the Settlement Agreement in three distinct ways: by (i) failing

    to return or destroy Apollo’s Confidential Information, (ii) submitting a false

    affidavit stating he had done so, and (iii) continuing to solicit Dang to work for

    Caldera. (Award at 12-13.)

 h. Siddiqui’s breach of the Settlement Agreement “could not be any clearer” and

    “there is no legitimate excuse for this blatant failure” to ensure that his sworn

    affidavit was truthful. (Award at 12.)

 i. Siddiqui breached his fiduciary duty of loyalty to Apollo while he was an Apollo

    employee based on the evidence that he “collected and transmitted Apollo’s and

    Athene’s Confidential Information, that he solicited investors in an attempt to

    persuade them to invest in Caldera rather than Apollo or Athene, that he competed

    with Apollo and Athene for acquisition targets, and that he remained on Athene

    Board of Directors for the purpose of protecting his own personal interests.”

    (Award at 14.)

 j. Dang substantially assisted Siddiqui’s breach of his fiduciary duty of loyalty “by

    providing considerable assistance to Siddiqui in drafting models and decks for



                                     7
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 8 of 37




                Caldera. He helped conceal Siddiqui’s involvement by modifying documents. He

                prepared documents used to solicit investors, and he was involved actively in

                Caldera’s attempts to acquire a company that Athene also was seeking to acquire.”

                (Award at 14.)

             k. Dang breached his own fiduciary duty of loyalty to Apollo “in a number of respects

                for the period from July 27, 2016 though his October 26, 2018 resignation” through

                actions that “were both comprehensive and taken in ways that were adverse to

                Apollo.” (Award at 14-15.)

             l. Dang breached his contractual obligations to Apollo in numerous ways, including

                because “he was not allowed to participate in certain competitive business including

                an ‘alternative asset manager.’ Dang’s active involvement with Caldera breached

                that portion of the agreement.” (Award at 15.)

             m. Dang committed a fraud upon Apollo because he “made misrepresentations to

                Apollo during the course of his employment.          He made repeated and false

                certifications of his compliance with Apollo Code of Ethics. He also certified

                falsely that he had not engaged in any outside business activities. His extensive

                and time-consuming work for Caldera makes clear that his representations were

                false. This conduct was clearly deliberate. Given that Dang did not reveal the true

                facts, Apollo continued to employ him under false pretenses.” (Award at 16.)

       16.      The JAMS Arbitrator issued injunctive relief as to Siddiqui, Dang, and Caldera,

requiring them to appoint a forensic examiner, at their expense, to oversee the destruction and/or

return of Apollo’s Confidential Information in their possession, and to “perform to the extent

necessary removal of any electronically-stored information.” (Award at 18.) Siddiqui and Caldera

were “directed to submit an attestation to Apollo that details that both that there has been complete
                                                 8
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 9 of 37




compliance with this portion of the Order and describes the steps that have been taken to insure

compliance with it.” (Award at 18.)

       17.     The JAMS Arbitrator ordered Dang to forfeit a portion of the compensation that he

received from Apollo during the period that he was a faithless servant, totaling $1,000,000, as a

result of his “reprehensible” conduct. The JAMS Arbitrator found that Siddiqui and Caldera were

jointly and severally liable for $75,000. The JAMS Arbitrator permitted Apollo to impose a

forfeiture upon all of Dang’s Points in his Apollo limited partnerships, and required Dang to return

all legal fees that had been advanced to him by Apollo. The JAMS Arbitrator also assessed

punitive damages against Siddiqui in the amount of $150,000. (Award at 20.)

       18.     On May 6, 2019, Apollo filed a petition asking the Supreme Court of New York,

New York County, to confirm the Award. Siddiqui, Dang, and Caldera joined Apollo’s petition.

The Court granted the petition on July 16, 2019.

       19.     In sum, the JAMS Arbitrator’s Award conclusively determined that Siddiqui and

Dang breached their fiduciary duties to Apollo and engaged in an ongoing pattern of fraudulent

and improper conduct. The instant action seeks redress as to Cernich and Tseng, who intentionally

and substantially assisted and concealed Siddiqui’s and Dang’s misconduct in numerous ways over

an extended time period, as set forth in detail below.

                                         THE PARTIES

       20.     Plaintiff AGM is a Delaware corporation with its principal place of business in New

York, New York.

       21.     Plaintiff Apollo Management is a Delaware limited partnership with its principal

place of business in New York, New York.




                                                 9
            Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 10 of 37




        22.     Plaintiff Apollo Advisors VIII is a Delaware limited partnership with its principal

place of business in New York, New York.

        23.     Plaintiff Apollo Advisors IX is a Delaware limited partnership with its principal

place of business in New York, New York.

        24.     Defendant Cernich held various senior executive positions at Athene from 2009

until his resignation from Athene in June 2016, including Executive Vice President of Corporate

Development and Chief Actuary. Upon information and belief, Cernich is a resident of Kentucky.

        25.     Defendant Tseng worked for Athene from October 2015 to September 2017 as a

Vice President of Reinsurance. Upon information and belief, Tseng is a resident of Canada.

                                 JURISDICTION AND VENUE

        26.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 because there is complete diversity of citizenship between the parties and the

amount in controversy exceeds $75,000 (exclusive of interest and costs).

        27.     This Court has personal jurisdiction over Defendants because they have substantial

contacts with New York, and because each Defendant committed acts in person in the state of New

York for the purpose of carrying out the wrongful conduct described herein and the injuries

occurred in New York.

        28.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims asserted herein occurred in this judicial

district.




                                                10
        Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 11 of 37




                                    FACTUAL ALLEGATIONS

       29.       As set forth in detail below, Cernich worked extensively to substantially assist and

conceal Siddiqui’s and Dang’s misconduct as Apollo employees (and Tseng later did the same

with respect to Dang after joining Caldera in fall 2017). Among other ways:

                Cernich worked closely with Siddiqui and Dang to pursue the acquisition of a target

                 company for Caldera that he knew Siddiqui’s and Dang’s employer, Apollo, was

                 actively competing to acquire for Athene.

                Cernich knowingly received and benefited from Siddiqui’s and Dang’s siphoning

                 of Confidential Information from Apollo to assist Caldera.

                Cernich worked closely with Siddiqui and Dang to develop investor decks and

                 presentations to solicit investors who Cernich knew were current Apollo and/or

                 Athene investors, in an effort to obtain their investment capital for Caldera instead.

                Cernich collaborated with Siddiqui and Dang to try to make Apollo and Athene

                 overpay for acquisition targets in order to weaken the financial condition of Apollo

                 and Athene and thereby weaken their ability to compete vigorously against Caldera

                 for future acquisition targets.

                Cernich regularly and intentionally concealed Siddiqui’s and Dang’s involvement

                 in Caldera in a wide variety of ways, as explained in detail below.

A.     Cernich Worked Extensively with Siddiqui and Dang on Their Competing Business
       in Fall 2016

       30.       In fall 2016, Cernich worked extensively with Siddiqui and Dang on the new

business they were developing to compete against Apollo and Athene. Cernich understood that

Siddiqui (an Apollo partner and Athene Board member) and Dang (an Apollo principal) each owed

a fiduciary duty of loyalty to Apollo. Cernich also recognized, however, the importance of

                                                   11
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 12 of 37




Siddiqui’s and Dang’s involvement in their new business,3 admitting during the Arbitration

Hearing that he understood how important it was for the new company that Siddiqui be involved

at the outset. Cernich also testified at the Arbitration Hearing that he wanted to keep Siddiqui’s

and Dang’s involvement in Caldera a secret. Cernich explained that the specific reason he wanted

to keep Dang’s involvement a secret was to enable Dang to continue to receive his regular

paycheck from Apollo while acting against Apollo’s interests.              Accordingly, Cernich took

numerous actions to actively conceal Siddiqui’s and Dang’s involvement from Apollo, while

facilitating and benefiting from their assistance.

        31.     As an example of Cernich’s facilitation of Dang’s and Siddiqui’s deception, despite

Siddiqui’s and Dang’s extensive involvement in Caldera in fall 2016, Cernich did not include them

on his communications with potential business partners and investors at that time. Cernich

intentionally omitted Siddiqui and Dang from emails with these outside individuals and investment

firms, instead typically forwarding the correspondence to Siddiqui and Dang immediately after the

external emails were sent, to keep Siddiqui and Dang up-to-date about Caldera’s activities while

concealing their involvement.

        32.     In addition, Cernich requested and received from Siddiqui confidential Apollo and

Athene information stolen from Apollo’s databases and servers. Siddiqui used his access as an

Apollo partner to obtain these materials from Apollo’s system and then used his personal email

account to transmit them to Cernich in order to assist him in developing Caldera. The illicitly

transmitted Confidential Information included Apollo’s and Athene’s confidential strategic plans,

analyses of potential acquisition targets, risk assessments, and detailed evaluations of specific

insurance and reinsurance products. Cernich never told Siddiqui to stop sending this information


3
        This new business was referred to as “Newco” initially, but later named and incorporated it as
Caldera Holdings Ltd. (“Caldera”).
                                                   12
          Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 13 of 37




during this time, but instead, knowingly accepted the improperly transmitted information. Siddiqui

illicitly transmitted Confidential Information to Cernich on numerous occasions.

        33.    Cernich also participated in a ruse in fall 2016 to hide Dang’s communications

about Caldera. When communicating with Dang at that time, Cernich sent messages to the email

address of Dang’s fiancée, Agnes Shin. Dang had his own personal email account that he could

have used, but, upon information and belief, Cernich chose to send Dang emails through his

fiancée’s email address instead so that Dang would not be exposed if these emails were ever

discovered. Cernich discussed with Dang in these emails the Caldera business plan, including

projections of its growth, and solicited Dang’s assistance with developing it.

        34.    This is just one example of part of a larger effort by Cernich to conceal Siddiqui’s

and Dang’s involvement in Caldera in 2016 and onward.

        35.    On November 7, 2016, despite his involvement with Caldera, Siddiqui submitted a

certification to Apollo that he had received and read Apollo’s Code of Ethics, that he understood

it, and that he had and would continue to comply with it. Among other things, Apollo’s Code of

Ethics required its employees to refrain from participating in unauthorized outside business

activities and disclosing Apollo’s information. Notably, after his submission in November 2016,

Siddiqui did not submit another certification, nor did he inform Apollo of his work on Caldera, as

required by the Code of Ethics. As a result, Apollo continued to hold the belief that Siddiqui was

complying with the Code of Ethics. Dang, too, made the same certifications on October 31, 2016,

and November 8, 2017. Accordingly, as recognized by the JAMS Arbitrator, Dang defrauded

Apollo into believing that he was acting loyally to Apollo and was not involved in outside business

activities.




                                                13
        Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 14 of 37




       36.     Cernich spent most, if not all, of his career in the insurance industry, which is

heavily regulated. As a highly experienced executive in a heavily regulated industry, he would

have known that Dang and Siddiqui were required to submit certifications about their business

activities to Apollo. In addition, Cernich, as a former executive of Athene who worked very

closely with Apollo, was aware of the annual certifications that Apollo employees, including

Siddiqui and Dang, were required to sign. Upon information and belief, Cernich knew that

Siddiqui and Dang were not in compliance with Apollo’s Code of Ethics, which requires Apollo

employees to disclose any outside business activities, and that Siddiqui and Dang did not inform

Apollo of their role in Caldera, based on the fact that Siddiqui and Dang themselves took repeated

steps to hide their involvement in Caldera from Apollo.

       37.     Cernich substantially assisted Siddiqui and Dang in perpetrating this fraud upon

Apollo at this time. For example, in November 2016, Cernich was having conversations with

investors about their potentially investing in Caldera, and Siddiqui and Dang each provided

feedback to Cernich about what to tell those investors to obtain their funding for Caldera. In

working to obtain funding for Caldera, an Apollo competitor, Siddiqui and Dang both were acting

adverse to Apollo, substantially and intentionally assisted by Cernich.

       38.     In addition, Cernich created a financial model in fall 2016 that was designed to

solicit investment capital by showing potential Caldera investors how Caldera intended to deliver

a return on their investment. In November 2016, Cernich gave the model to Dang and asked him

to assist with it. Under Cernich’s direction and guidance, Dang worked extensively on building

out the model, including updating pricing assumptions and building outputs into the model based

on directions that Cernich provided to him. Cernich worked hand-in-hand with Dang on the model




                                                14
        Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 15 of 37




during this time, reviewing and commenting on his work, and directing him to make changes to

the model.

       39.     On November 28, 2016, Siddiqui sent Cernich a draft cover note and the latest

version of Dang’s model for Cernich to send to a potential Caldera investor. Cernich sent this

email and forwarded Dang’s model to the investor but did not copy Siddiqui or Dang on his email,

so that the investor would not detect Siddiqui’s or Dang’s involvement and potentially report to

Apollo that they were involved.

       40.     On December 10, 2016, Siddiqui sent Cernich a term sheet that Cernich could use

for a meeting with a potential Caldera investor. Siddiqui asked Cernich to first PDF the document

before circulating it so that the metadata in the document would not reflect Siddiqui’s involvement

in creating it. As Siddiqui informed Cernich, Siddiqui was not willing to participate directly in

any conversations with this investor until he received a major payment from Apollo that he was

expecting to receive in January 2017. Cernich understood that Siddiqui wanted to continue to hide

his involvement in Caldera to ensure that Apollo remained unaware of his misconduct, thereby

protecting this significant payment to him in or around January 2017. Cernich abided by Siddiqui’s

request, thereby ensuring that Apollo did not learn from its investors or others in the marketplace

that Siddiqui was working to subvert Apollo’s interests. Cernich continued to actively conceal

Siddiqui’s involvement in fall 2016 and early 2017, enabling Siddiqui to achieve his goal of being

paid as expected by Apollo in 2017.

       41.     On December 14, 2016, Siddiqui, Dang, Cernich, and another individual met in

person in New York City to get Caldera organized for future activities. Siddiqui conceded at the

Arbitration Hearing that he “probably should have” resigned from Athene’s Board before




                                                15
        Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 16 of 37




attending this Caldera meeting with Cernich and others, but he did not do so because he wanted to

receive a payout from Apollo in January 2017.

       42.    On December 27, 2016, Dang emailed Cernich, Siddiqui, and another individual

involved with Caldera an updated version of the Caldera financial model that he was developing

with Cernich to share with potential Caldera investors. Cernich knew that the model was being

developed to solicit investment capital for their new business, including from Apollo’s current

investors, to the detriment of Dang’s employer, Apollo.

B.      Cernich Assisted Siddiqui’s and Dang’s Misconduct in 2017

       1) Cernich Continued to Assist Siddiqui and Dang with Subverting Apollo’s Interests in
          2017

       43.    In 2017, Cernich continued to help Siddiqui and Dang work “at cross-purposes with

their employer.” (Award at 8.) For example, on January 8, 2017, Dang sent Cernich and Siddiqui

an updated version of the Caldera model, which Dang prepared based on information that Cernich

provided to him. Dang informed Cernich that the model was ready to be sent to investors because

Dang had removed all links to Dang and Siddiqui from the document’s metadata and changed the

document to make it look less Apollo-like. Understanding that Dang had taken steps to hide his

and Siddiqui’s involvement, Cernich sent the “scrubbed” model to investors after these changes

were made. He did so to avoid exposing Siddiqui’s and Dang’s betrayal of their employer.

       44.    On January 9, 2017, Siddiqui used his personal email address to send Cernich and

Dang confidential internal files showing Apollo’s and Athene’s retail pricing assumptions for

November 2016, December 2016, and January 2017. Cernich understood that these decks

contained Apollo’s confidential and proprietary information and that Siddiqui was breaching his

duty of loyalty to Apollo by transmitting them. He also knew that Dang owed fiduciary duties to




                                                16
        Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 17 of 37




Apollo, and that Dang nevertheless was using these Apollo and Athene pricing materials to update

the Caldera model.

       45.       On January 23, 2017, in connection with his work for Caldera, Cernich

corresponded with a lawyer in Bermuda about setting up a meeting with the Bermuda Monetary

Authority. Cernich omitted Siddiqui from his email chain with Bermuda counsel and thereby

concealed his involvement, instead forwarding the email chain to Siddiqui immediately afterward.

Upon information and belief, Cernich did not want the Bermuda Monetary Authority to know that

Siddiqui was actively working to establish a competing business in Bermuda while he remained

an Apollo partner.

       46.       In February 2017, Caldera was working to acquire FGL, a public company up for

auction. To make a viable bid, the Caldera team recognized that it would need investors. Cernich

solicited Siddiqui’s and Dang’s assistance for, among other purposes, developing materials to

solicit investors, with a particular emphasis on Apollo’s investors, to support Caldera’s bid on

FGL. Cernich also requested Siddiqui’s and Dang’s assistance with preparing communications

directly to FGL.

       47.       While Cernich was working with Siddiqui and Dang on pursuing the FGL

opportunity for Caldera, he knew that Apollo and Athene also were pursuing FGL and making a

competing bid.

       48.       In fact, Siddiqui was the Apollo partner tasked with spearheading Apollo’s and

Athene’s bid on FGL at this time, making his simultaneous and secretive work on Caldera’s

competing bid a particularly egregious breach of his fiduciary duty of loyalty. Upon information

and belief, Cernich understood that Siddiqui’s role at Apollo would require him to participate in




                                               17
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 18 of 37




Apollo’s own bid effort and have access to Apollo’s FGL-related materials, and still Cernich

assisted Siddiqui with working on Caldera’s bid and concealing Siddiqui’s involvement in it.

       49.       On February 7, 2017, Dang emailed Cernch with comments on Caldera’s draft bid

letter for FGL. Cernich told Dang that he had heard that Apollo/Athene were also interested in the

FGL opportunity, and even so, Cernich requested and utilized Dang’s assistance in drafting the

Caldera bid letter for FGL.

       50.       On March 2, 2017, Siddiqui received his expected payment from Apollo, ultimately

worth over $30 million in net profit. Siddiqui only received this payment because Apollo did not

know of Siddiqui’s misconduct at the time, which Cernich helped to conceal.

       51.       On or about March 9, 2017, Siddiqui gave notice of his intent to resign from Apollo,

effective June 2017. Siddiqui remained bound by a fiduciary duty of loyalty to Apollo and was

still an Apollo employee until his resignation took effect.

       52.       During this time, Cernich continued to work with Siddiqui on Caldera-related

matters. For example, on March 17, 2017, Cernich met Siddiqui in the Middle East for a meeting

with a potential Caldera investor whom they were soliciting to support Caldera’s bid on FGL. An

email with Cernich’s overseas itinerary for this trip, and a comment about the need for him and

another individual who joined him to keep Siddiqui’s reasons for traveling secret, was

inadvertently forwarded to Siddiqui’s Apollo email address, rather than to Siddiqui’s personal

email address.

       53.       On March 22, 2017, Dang circulated to Cernich and Siddiqui a deck that he

prepared to enable them to solicit a specific Apollo investor to invest in Caldera in connection with

Caldera’s effort to acquire FGL. One page of the deck compared a potential investment by that

investor in Caldera versus Athene. Cernich then used this deck to pursue that investor.



                                                  18
          Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 19 of 37




       54.     On March 23, 2017, Siddiqui provided the password to his personal Gmail account

to Dang, so that Dang could freely access Siddiqui’s Gmail account and correspond with Caldera’s

professional advisors as though he were Siddiqui. Cernich knew that this was Dang’s practice and

actively benefited from Dang acting in his “Imran persona.”

       55.     Cernich continued to use Dang to advance the interests of Caldera even though he

understood the risk of Dang’s employer uncovering Dang’s duplicity. In this regard, Cernich

continued his regular practice of not copying Dang on emails sent outside the Caldera team in

spring 2017, so that Dang’s involvement in Caldera would remain concealed.

       56.     On April 2, 2017, Siddiqui sent Cernich and Dang an email noting that, if Caldera

lost the FGL bid, Athene would probably win it, but Caldera would benefit because Athene would

need to pay a high price for the company and utilize its excess capital. This commentary is yet

another example of Cernich having actual knowledge that Siddiqui and Dang were working

directly against the interests of Apollo and Athene while both continued to receive paychecks from

Apollo.

       57.     In May 2017, a potential Caldera investor emailed Cernich and asked about the

structure of the Caldera team, referencing the three Caldera “founders” whom he knew about

(Cernich, Siddiqui, and another individual other than Dang).       That other person circulated

comments internally to Siddiqui, Cernich, and Dang and noted that there was a fourth founder, in

reference to Dang. In response, Dang stated that he was “not sure we need to introduce a fourth

founder at this point.” Dang made this suggestion because he wanted to continue to hide his

involvement. Cernich went along with Dang’s suggestion, in order to continue to keep Dang’s

identity hidden from this investor.




                                               19
           Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 20 of 37




         58.   Around this time, Siddiqui officially left Apollo and began corresponding more

openly with outside parties about Caldera, even though he remained bound by post-employment

restrictive covenants. Dang, meanwhile, remained at Apollo, and continued to work secretly on

Caldera matters. Cernich understood the need to keep Dang’s involvement hidden from outsiders

and continued to assist Dang with concealing his involvement in Caldera from Apollo and others.

Siddiqui also reminded Cernich that it was important to continue to conceal Dang’s involvement

in Caldera. Siddiqui expressly told Cernich that, if Dang’s involvement in Caldera made its way

back to Apollo, then Dang would be fired, and Siddiqui and Cernich would be sued.

         59.   Cernich also sent Siddiqui and Dang a draft business plan for Caldera to provide to

the Bermuda Monetary Authority. Siddiqui was listed in a prior draft as Caldera’s CEO and

Interim CIO, but Cernich crossed this out. Dang’s name also did not appear anywhere in the

document. Cernich was attempting to hide the fact that Siddiqui and Dang were involved in

Caldera.

         2) Tseng Joins Caldera in or Around October 2017 and Contributes to Actively
            Concealing Dang’s Involvement

         60.   In fall 2017, Tseng, a former senior actuary at Athene, joined the Caldera team.

Almost instantly, he began to conceal Dang’s involvement too, which enabled Dang to continue

violating his fiduciary duty of loyalty and perpetrating his fraud upon Apollo, in the ways discussed

below.

C.       Cernich and Tseng Continue to Assist Dang’s Misconduct after the Settlement
         Agreement in 2018

         61.   The Settlement Agreement to resolve the First Arbitration was executed on

February 21, 2018. As the JAMS Arbitrator found in his Award, it was “impossible to justify”

Dang’s ongoing involvement in Caldera after that date.



                                                 20
          Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 21 of 37




       62.     Cernich and Tseng substantially assisted and actively concealed Dang’s work on

Caldera following the Settlement Agreement. Cernich and Tseng (i) reviewed documents at

Dang’s request and ensured that Dang’s name did not appear anywhere in the documents, including

in the metadata, before the documents were forwarded externally; (ii) continued to dial Dang into

conference calls rather than send him meeting invites directly in order to hide his involvement

from the meeting organizers; (iii) communicated with Dang at times through Siddiqui’s Gmail

address instead of Dang’s own email address; (iv) bcc’d Dang on emails with Caldera’s investors

and financial advisors or forwarded the emails to Dang after they were sent, to avoid exposing

Dang’s involvement with Caldera; (v) misled investors into believing that they (Cernich and

Tseng) created work product, when in fact Dang was the architect, to keep Dang’s involvement

secret; and (vi) regularly solicited Dang’s assistance with drafting presentations, building financial

models, commenting on draft letters and term sheets, and producing other output for the Caldera

team to pursue investor and acquisition opportunities in direct competition with Dang’s employer,

Apollo.

       63.     On March 12, 2018, Tseng reminded the Caldera team that a draft term sheet should

not be forwarded externally until Dang’s comments were removed in order to erase Dang’s

“fingerprints” from it. In other words, sending it in its current state would risk revealing Dang’s

involvement in Caldera while he remained an Apollo employee.

       64.     Cernich, Siddiqui, and Tseng worked closely with Dang to pursue a long-time

Apollo acquisition target (defined herein as “Company A” for confidentiality reasons) for Caldera

in spring 2018, even though they knew that Dang’s employer, Apollo, was working with Athene

to make a competing bid on Company A. For example:




                                                 21
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 22 of 37




               a.      The Caldera team continued to rely upon Dang as the architect of the
                       Caldera model because Dang built and continued to update Caldera’s model
                       for valuing a transaction with Company A.

               b.      Dang provided comments to Cernich, Tseng, and Siddiqui on Caldera’s bid
                       letters for Company A which were in competition with Apollo/Athene’s
                       own bid materials, and Cernich and Tseng had ongoing communications
                       with Dang to receive his thoughts about how to strengthen Caldera’s bid
                       relative to Apollo/Athene’s bid. They then incorporated Dang’s feedback
                       into Caldera’s bid materials.

               c.      On April 22, 2018, Dang surreptitiously accessed Apollo’s electronic
                       folders relating to Company A. Dang wrongfully transmitted the
                       documents in these folders outside Apollo through one of his personal email
                       addresses. Upon information and belief, Dang transmitted these documents
                       to Siddiqui, Cernich, and Tseng.

               d.      Dang provided feedback to Siddiqui, Cernich, and Tseng regarding why
                       Caldera was purportedly a better buyer for Company A than Apollo and
                       Athene. Cernich incorporated Dang’s feedback into the revised bid letter.

               e.      Siddiqui asked Dang, Cernich, and Tseng to opine on whether Caldera
                       should directly tell Company A’s financial advisor that Apollo supposedly
                       had taken a particular action with respect to Company A. Cernich stated
                       that this might be helpful information to pass along to Company A at some
                       point but he recommended that they wait to do so, because raising that issue
                       could result in more competition for Caldera from Apollo and Athene,
                       which Cernich did not want to happen. Dang agreed with this assessment.

       65.     All the while, Dang repeatedly reminded Cernich, Tseng, and Siddiqui of the

ongoing need to hide his conduct from Apollo (which they continued to do), and Dang continued

to act with the substantial assistance of Cernich and Tseng to subvert Apollo’s interests.

       66.     On May 1, 2018, Dang suggested to the Caldera team that there was no “downside

in some subterfuge” with respect to Apollo. He was referring to misleading Apollo and Athene

by providing misinformation in the market in connection with Caldera’s bid for Company A which

he believed might impact Apollo’s and Athene’s thinking. The others appeared to agree with this

assessment.




                                                22
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 23 of 37




       67.     As a result of their misconduct, Cernich and Tseng should be liable jointly and

severally for compensatory damages to Apollo, including all sums of money paid by Apollo to

Dang (that have not yet been returned) and Siddiqui during the time period of their disloyalty and

additional costs incurred by Apollo (such as costs and fees incurred by Apollo in responding to the

underlying misconduct that Cernich and Tseng aided and abetted). In addition, Cernich and Tseng

should be held liable for punitive damages. Apollo also seeks injunctive relief as to Cernich and

Tseng, including the issuance of an order enjoining them from using or disclosing Apollo’s

Confidential Information that they obtained from Siddiqui and/or Dang, and an order to destroy

all of Apollo’s Confidential Information that is in their possession, custody, or control. Apollo

seeks any further relief from the Court that is just and necessary in light of Cernich’s and Tseng’s

extensive misconduct.

                                         FIRST CLAIM

       (Against Cernich, For Aiding and Abetting Dang’s Breach of Fiduciary Duty)

       68.     Apollo restates and incorporates the allegations set forth in the foregoing

paragraphs as though fully stated herein.

       69.     While an Apollo employee, Dang was bound to exercise the utmost faith and

loyalty in performance of his duties. As the JAMS Arbitrator concluded and as set forth above,

Dang breached his duty of loyalty to Apollo by acting in a manner inconsistent with his agency

and relationship of trust with Apollo.

       70.     The JAMS Arbitrator held that Dang breached the fiduciary duties he owed to

Apollo in numerous ways between July 27, 2016 and October 26, 2018. He breached his duties

by, among other things, spending a material amount of his work hours on Caldera-related issues,

including on Caldera’s model, and he increased the time he focused on Caldera into 2017 and

2018. Moreover, Dang actively worked on materials used to solicit Apollo and Athene investors
                                                23
        Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 24 of 37




to invest in Caldera to the detriment of Apollo and Athene, and he helped prepare Caldera’s bids

to acquire targets that he knew were Apollo and Athene acquisition targets. Dang also used his

inside access and resources at Apollo to siphon information to his Caldera counterparts, including,

most notably, in spring 2018, when he surreptitiously accessed Apollo’s Company A folders and

wrongfully transmitted the documents in these folders outside Apollo through one of his personal

email addresses. In sum, Dang’s actions during this time were continuous, unauthorized, and

adverse to Apollo.

       71.     As the former Senior Vice President and Chief Actuary of Athene, who himself had

a duty of loyalty to his employer, Cernich knew that Dang, an Apollo employee and principal,

owed a fiduciary duty of loyalty to Apollo.

       72.     Nevertheless, Cernich substantially assisted Dang in breaching the fiduciary duties

that he owed to Apollo and actively concealed Dang’s role in Caldera. Cernich consistently

solicited Dang’s services for work on Caldera-related matters, including tasking Dang with having

the pen on the model that Caldera would use to market itself to investors and potential acquisition

targets, including at Apollo’s expense, and then engaging Dang in further discussions about the

model and how to revise it. Cernich further substantially assisted Dang in his breaches by

consistently working to keep his involvement in Caldera hidden from those outside the Caldera

team. Cernich was careful to keep Dang off of email chains that could potentially be forwarded

to Caldera’s advisors and other third parties, and Cernich scrubbed references to Dang from

external-facing work product. Cernich also dialed Dang into conference calls so that Dang’s

participation would go unnoticed, and Cernich refrained from forwarding meeting invites to Dang

to avoid notifying the meeting organizer, who would receive an alert that the meeting invite had

been forwarded to a specific recipient. Cernich also worked to ensure that the metadata was



                                                24
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 25 of 37




stripped from any document that was sent to third parties so that Dang’s name would not appear

anywhere in the underlying metadata. As a direct result of Cernich’s substantial assistance in

actively concealing Dang’s involvement in Caldera, Dang was able to remain an Apollo employee

for over two years, while actively working for a competitor and subverting Apollo’s interests.

       73.     During this time of disloyalty, Apollo continued to pay compensation to Dang that

it would not have paid had it not been deceived, and as a result, Apollo has been damaged. During

Dang’s time of disloyalty from July 2016 through October 2018, Apollo paid Dang approximately

$2.03 million (in salary, bonus, and carry). Cernich should be held jointly and severally liable for

this amount that has not yet been returned to Apollo for his role in substantially assisting Dang’s

breach of his fiduciary duty of loyalty.

       74.     Apollo has been damaged further because Cernich is now in possession of at least

dozens of documents containing Apollo’s Confidential Information. Cernich should be enjoined

from using any Apollo Confidential Information and should be ordered to destroy all of these

documents within his possession, custody, or control, under the supervision of a court-appointed

forensic examiner.

                                           SECOND CLAIM

        (Against Tseng, For Aiding and Abetting Dang’s Breach of Fiduciary Duty)

       75.     Apollo restates and incorporates the allegations set forth in the foregoing

paragraphs as though fully stated herein.

       76.     While an Apollo employee, Dang was bound to exercise the utmost faith and

loyalty in performance of his duties. As the JAMS Arbitrator concluded and as set forth more

fully above, Dang breached his duty of loyalty to Apollo by acting in a manner inconsistent with

his agency and relationship of trust with Apollo.



                                                25
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 26 of 37




       77.     The JAMS Arbitrator held that Dang breached the fiduciary duties he owed to

Apollo in numerous ways between July 27, 2016 and October 26, 2018. He breached his duties

by, among other things, spending a material amount of his work hours on Caldera-related issues,

including on Caldera’s model, and he increased the time he focused on Caldera into 2017 and

2018. Moreover, Dang actively worked on materials used to solicit Apollo and Athene investors

to invest in Caldera to the detriment of Apollo and Athene, and he helped prepare Caldera’s bids

to acquire targets that he knew were Apollo and Athene acquisition targets. Dang also used his

inside access and resources at Apollo to siphon information to his Caldera counterparts, including,

most notably, in spring 2018, when he surreptitiously accessed Apollo’s Company A folders and

wrongfully transmitted the documents in these folders outside Apollo through one of his personal

email addresses. In sum, Dang’s actions during this time were continuous, unauthorized, and

adverse to Apollo.

       78.     As the former Vice President of Reinsurance at Athene who himself had a duty of

loyalty to his employer, Tseng knew that Dang, an Apollo employee and principal, owed a

fiduciary duty of loyalty to Apollo.

       79.     Nevertheless, from the time that Tseng joined the Caldera team in fall 2017, Tseng

substantially assisted Dang in breaching the fiduciary duties that he owed to Apollo and actively

concealed Dang’s role in Caldera. For example, Tseng regularly engaged Dang in Caldera-related

discussions and exchanged comments on Dang-created work product being used by Caldera to

solicit investment or to pitch to acquisition targets. Tseng further substantially assisted Dang in

his breaches by consistently working to keep his involvement in Caldera hidden from the outside

world. To this end, Tseng worked carefully to keep Dang off of email chains that could potentially

be forwarded to Caldera’s advisors and other third parties, and even reminded his Caldera



                                                26
        Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 27 of 37




counterparts not to forward certain emails where Dang’s name appeared earlier in the chain.

Moreover, Tseng dialed Dang into conference calls so that he would not be identified as a

participant. Further, Tseng communicated with Dang through his “Imran persona,” that is, by

sending and copying emails to the Siddiqui Gmail address to which Dang had access rather than

sending emails directly to Dang at his personal email address. Tseng also coordinated with Dang

to make sure that the metadata was stripped from any document that was sent to third parties so

that Dang’s name would not appear anywhere in the underlying document. As a direct result of

Tseng’s substantial assistance in actively concealing Dang’s involvement in Caldera, Dang was

able to remain an Apollo employee until October 26, 2018 while actively working for a competitor

and subverting Apollo’s interests.

       80.     During this time of disloyalty, Apollo continued to pay compensation to Dang, and

as a result, Apollo has been damaged. During Dang’s time of disloyalty from July 2016 through

October 2018, Apollo paid Dang approximately $2.03 million (in salary, bonus, and carry). This

includes approximately $655,810, remitted from October 2017 (when Tseng joined Caldera) to

October 2018 (when Dang left Apollo). Tseng should be held jointly and severally liable (with

Cernich) for his and Cernich’s role in substantially assisting Dang’s breach of his fiduciary duty

of loyalty during the October 2017 to October 2018 period.

       81.     Apollo has been damaged further because Tseng is now in possession of documents

containing Apollo’s Confidential Information. Tseng should be enjoined from using any Apollo

Confidential Information and should be ordered to destroy all of these documents within his

possession, custody, or control, under the supervision of a court-appointed forensic examiner.




                                               27
        Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 28 of 37




                                        THIRD CLAIM

             (Against Cernich and Tseng, For Aiding and Abetting Dang’s Fraud)

       82.     Apollo restates and incorporates the allegations set forth in the foregoing

paragraphs as though fully stated herein.

       83.     Over the course of his employment, Dang engaged in an ongoing course of

fraudulent conduct, concealed his conduct from Apollo, and made repeated material

misrepresentations to Apollo concerning his loyalty. For example, on October 31, 2016, Dang

signed a false certification that he had, and would continue to, comply with Apollo’s Code of

Ethics, and that he had not engaged in any outside business activities. He made the same

certification on November 8, 2017. At the time he made these certifications, he knew that they

were false, because he had performed extensive and time-consuming work for Caldera, which

included work to further Caldera’s interest at the expense of Apollo’s. Dang made these false

representations in order to deceive Apollo into continuing to pay him as though he were a loyal

employee. As an entity that required annual certifications from its employees, including Dang,

Apollo reasonably relied on Dang’s truthfulness. As a result of this fraudulent certification and

his ongoing pattern of fraudulent conduct, Apollo continued to pay Dang through October 26,

2018, and was damaged by virtue of its continued payments to him. The JAMS Arbitrator held

that Dang committed a fraud against Apollo.

       84.     Cernich spent most, if not all, of his career in the insurance industry, which is

heavily regulated. As a highly experienced executive in a heavily regulated industry, he would

have known that Dang was required to submit certifications about his business activities to Apollo.

In addition, Cernich, as a former executive of Athene, and Tseng, as a former vice president of

Athene, were aware of the annual certifications that Apollo employees, including Dang, were

required to sign. Upon information and belief, they knew that Dang was not in compliance with
                                                28
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 29 of 37




Apollo’s Code of Ethics, which requires Apollo employees to disclose any outside business

activities, and that Dang did not inform Apollo of his role in Caldera, based on the fact that Dang

himself took repeated steps to hide his involvement in Caldera from Apollo.

       85.     Cernich and Tseng substantially assisted Dang’s fraud, including by helping to

conceal Dang’s role in Caldera from Apollo and other third parties who they believed would

inform Apollo of Dang’s role at Caldera. Specifically, among other things, Cernich and Tseng

(i) took steps to ensure that Dang’s name did not show up in the metadata for documents that were

circulated externally; (ii) intentionally kept Dang off of emails to third parties; (iii) conferenced

Dang into phone calls so he did not have to announce himself on calls; and (iv) engaged in the

wide variety of other deceptive conduct described above. In doing so, Cernich and Tseng kept

Apollo from learning that Dang’s certifications to Apollo were false as he was working for a

competitor and working to subvert Apollo’s interests while continuing to collect an Apollo

paycheck.

       86.     But for Cernich’s and Tseng’s assistance in concealing his involvement, Dang

would not have defrauded Apollo in the way that he did for the amount of time that he did.

Moreover, as a direct and proximate result of Cernich’s and Tseng’s assistance, Apollo suffered

damages, as it employed and paid Dang for over two years while he was actively working to

undermine its interests, which Apollo would not have done had it known that Dang’s

representations to Apollo were false.

       87.     As a result of Dang’s fraud and the substantial assistance that Cernich and Tseng

provided, Apollo paid Dang approximately $2.03 million (in salary, bonus, and carry), which it

otherwise would not have paid him. Cernich and Tseng should be held jointly and severally liable




                                                 29
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 30 of 37




for the amount paid to Dang that has not yet been returned (with Tseng’s liability prorated for the

time of his involvement) for their role in substantially assisting Dang’s fraudulent conduct.

       88.      Apollo further seeks punitive damages against Cernich and Tseng for the brazen

and malicious acts that they took against Apollo in allowing Dang to commit this fraud and

capitalizing on Dang’s position within Apollo.

                                       FOURTH CLAIM

             (Against Cernich, For Aiding and Abetting Siddiqui’s Breach of Fiduciary Duty)

       89.      Apollo restates and incorporates all of the allegations set forth in the foregoing

paragraphs as though fully stated herein.

       90.      While an Apollo employee, Siddiqui was bound to exercise the utmost good faith

and loyalty in the performance of his duties. As the JAMS Arbitrator concluded and as set forth

above, Siddiqui breached his fiduciary duty of loyalty to Apollo by acting in a manner inconsistent

with his agency and relationship of trust with Apollo.

       91.      The JAMS Arbitrator held that Siddiqui violated the fiduciary duty that he owed to

Apollo by, among other things, transmitting internal Apollo reports, decks, and analyses from his

personal email account to the personal email accounts of Cernich, Dang, and another individual

involved with Caldera at the time. Siddiqui further breached his fiduciary duty of loyalty owed to

Apollo by working at cross-purposes with his employer, including by working for Caldera as it

competed with Apollo and Athene for investors and acquisition targets. For example, in spring

2017, Siddiqui was working on Apollo’s bid to acquire FGL while he simultaneously was trying

to steer investors to invest in Caldera so that Caldera could acquire FGL. Siddqui also actively

participated in efforts to advance Caldera’s interests at the expense of Apollo and Athene.

       92.      Cernich, as the former Senior Vice President and Chief Actuary of Athene who

understood the importance of fiduciary duties, understood that Siddiqui, an Apollo employee and
                                                 30
        Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 31 of 37




limited partner, owed a fiduciary duty of loyalty to Apollo. Cernich knew that Siddiqui was an

Apollo employee and yet Cernich viewed Siddiqui’s involvement in Caldera as critical to its

development and success.

       93.     Cernich substantially assisted Siddiqui’s breaching his fiduciary duty of loyalty to

Apollo and actively concealed Siddiqui’s breach.        Cernich regularly engaged Siddiqui in

discussions about their work on Caldera, including, at times, about Apollo’s confidential

information, which Siddiqui accessed as an Apollo employee and impermissibly sent to Cernich.

Despite knowing of Siddiqui’s improper acts, Cernich still expressed to Siddiqui that it was

important that he be involved in Caldera, even while Siddiqui was an Apollo employee. Cernich

regularly engaged Siddiqui in Caldera’s plans to divert business from Apollo, including by asking

him to comment on work product and investor solicitation materials. In the face of Siddiqui’s

ongoing breach, Cernich enabled Siddiqui to cover up his wrongdoing and keep Apollo unaware

of Siddiqui’s disloyalty by actively concealing Siddiqui’s role in Caldera. For instance, Cernich

communicated with Siddiqui only by using Siddiqui’s his personal email address. Cernich

solicited feedback from Siddiqui on emails and presentations to investors and third parties, but

then intentionally omitted him from the outgoing emails to third parties and sent them to him after

the fact. Cernich also printed documents to PDF before sending them to outside investors in order

to make sure that Siddiqui’s involvement in Caldera was not apparent from the documents

themselves.

       94.     Apollo has suffered damages as a direct and proximate result of Cernich’s aiding

and abetting Siddiqui’s breach of his fiduciary duty of loyalty. For example, Apollo continued to

pay Siddiqui’s salary from July 2016 through June 2017 during Siddiqui’s period of disloyalty

because Cernich’s efforts to actively conceal Siddiqui’s misconduct were successful. During



                                                31
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 32 of 37




Siddiqui’s time of disloyalty from July 2016 through June 2017, Apollo paid Siddiqui

approximately $11.3 million (in salary, bonus, and stock), at minimum. Cernich should be held

liable for this amount. Punitive damages should further be assessed against Cernich as a result of

his conduct contributing toward Siddiqui’s breach of his fiduciary duty.

       95.     Apollo has been damaged further because Cernich is now in possession of at least

dozens of documents containing Apollo’s Confidential Information. Cernich should be enjoined

from using any Apollo information and should be ordered to destroy all of these documents within

his possession, custody, or control, under the supervision of a court-appointed forensic examiner.

                                         FIFTH CLAIM

                     (Against Cernich, For Aiding and Abetting Siddiqui’s Fraud)

       96.     Apollo restates and incorporates the allegations set forth in the foregoing

paragraphs as though fully stated herein.

       97.     Over the course of his employment, Siddiqui made repeated material

misrepresentations to Apollo concerning his loyalty. For example, on November 7, 2016, Siddiqui

signed a false certification stating that he had, and would continue to, comply with Apollo’s Code

of Ethics, including with its prohibition against engaging in any outside business activities. At the

time he made this certification, Siddiqui knew that it was false, because he had performed

extensive and time-consuming work for Caldera, which included work to further Caldera’s

interests at the expense of Apollo’s interests. Siddiqui made these false representations in order

to deceive Apollo into continuing to pay him as though he were a loyal employee. As an entity

that required annual certifications from its employees, including Siddiqui, Apollo reasonably relied

on Siddiqui’s truthfulness.

       98.     After submitting his certification in 2016, Siddiqui never corrected his certification

nor informed Apollo of his unauthorized outside business activities. As a result, Apollo continued
                                                 32
          Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 33 of 37




to pay Siddiqui through the effective date of his resignation, and was damaged by virtue of its

continued payments to him.

       99.     Cernich spent most, if not all, of his career in the insurance industry, which is

heavily regulated. As a highly experienced executive in a heavily regulated industry, he would

have known that Siddiqui was required to submit certifications about his business activities to

Apollo.    In addition, Cernich, as a former executive of Athene, was aware of the annual

certifications that Apollo employees, including Siddiqui, were required to sign. Upon information

and belief, Cernich knew that Siddiqui was not in compliance with Apollo’s Code of Ethics, which

requires Apollo employees to disclose any outside business activities, and that Siddiqui did not

inform Apollo of his role in Caldera, based on the fact that Siddiqui himself took repeated steps to

hide his involvement in Caldera from Apollo.

       100.    Cernich substantially assisted Siddiqui’s fraud by helping to conceal Siddiqui’s role

in Caldera from Apollo. For example, Cernich worked with others involved with Caldera to ensure

that Siddiqui’s name did not show up in the metadata for documents that were circulated externally

and intentionally kept Siddiqui off of emails to third parties. In doing so, Cernich kept Apollo

from learning, among other things, that Siddiqui was providing Apollo’s Confidential Information

to a competitor, actively trying to divert investment opportunities from Apollo to Caldera, and

attempting to usurp Apollo’s corporate opportunities, including FGL and Company A.

       101.    But for Cernich’s assistance in concealing his involvement, Siddiqui could not have

defrauded Apollo in the way that he did for the amount of time that he did. As a direct and

proximate result of Cernich’s assistance, Apollo suffered damages, including because it continued

to employ and pay Siddiqui, which it would not have done had it known that Siddiqui’s

representations were false.



                                                33
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 34 of 37




       102.    As a result of Siddiqui’s fraud and the substantial assistance that Cernich provided,

Apollo paid Siddiqui at least $11.3 million, which it otherwise would not have paid him. Cernich

should be liable for this amount.

       103.    Moreover, Apollo seeks punitive damages against Cernich for the brazen and

malicious acts that he took against Apollo in substantially assisting Siddiqui with perpetrating his

fraud. Cernich sought to capitalize on Siddiqui’s position within Apollo, which is why it was so

important to them that he and others at Caldera keep Siddiqui’s initial involvement in Caldera a

secret from the outside world, including Apollo.

                                         SIXTH CLAIM

                  (Against Cernich, For Tortious Interference with Contract)

       104.    Apollo restates and incorporates the allegations set forth in the foregoing

paragraphs as though fully stated herein.

       105.    Apollo had several valid contracts with Siddiqui during his time at Apollo,

including the November 24, 2014 Amended and Restated Limited Partnership Agreement of

Apollo Advisors VIII, L.P. (the “LPA”), the September 30, 2008 Restricted Share Unit Award

Agreement under the Apollo Global Management, LLC 2007 Omnibus Equity Incentive Plan and

several other similar unit award agreements (the “Unit Award Agreements”), and an employment

agreement. The LPA, the Unit Award Agreements, and the employment agreement included

restrictive covenants that were in effect during Siddiqui’s tenure at Apollo and remained in effect

after his departure.

       106.    Cernich knew of Siddiqui’s contractual agreements with Apollo and that these

agreements prohibited Siddiqui from working for Caldera or any other competing business and

from soliciting Apollo investors or employees, among other prohibitions. Indeed, when Siddiqui

began working on Caldera matters as an Apollo employee, Cernich spoke to Siddiqui about leaving

                                                34
         Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 35 of 37




Apollo to work for Caldera officially, and Siddiqui replied that he needed to stay longer to ensure

that he received a large payout from Apollo that was soon due to him.

       107.    Notwithstanding his knowledge of Siddiqui’s contracts with Apollo, Cernich

intentionally procured Siddiqui’s breach of the LPA, the Unit Award Agreements, and his

employment agreement by soliciting him to work for Caldera. Even when Siddiqui told Cernich

that he needed to remain employed by Apollo to receive his payout, Cernich continued to solicit

Siddiqui’s assistance on Caldera projects. Cernich took numerous steps to involve Siddiqui in

Caldera-related projects and initiatives during this time, including by soliciting his feedback on

Caldera work product that ultimately was used to solicit investors or to bid on target companies,

including FGL, which Apollo and Athene were targeting at the same time as Caldera. Cernich,

who benefited from Siddiqui’s assistance, also took various steps to hide Siddiqui’s involvement

in Caldera from outsiders in order to conceal the breaches that he had procured. For example, he

removed traces of Siddiqui’s name in Caldera work product that was shared with investors,

including by deleting references to Siddiqui and removing the metadata. He also made consistent

efforts to leave Siddiqui off of emails with third parties to avoid exposing Siddiqui’s involvement.

       108.    As a result of Cernich’s intentionally procuring Siddiqui’s breach of the LPA, the

Unit Award Agreement, and his employment agreement, Apollo was damaged in the form of

continuing to employ and pay Siddiqui in an amount of at least $11.3 million. Cernich should be

held liable for this amount.

                                    PRAYER FOR RELIEF

       109.    Based on the foregoing, Apollo respectfully requests:

           a. The issuance of an injunction enjoining Cernich and Tseng from using or disclosing

               Apollo’s Confidential Information that they obtained from Siddiqui or Dang, and



                                                35
Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 36 of 37




    requiring them to destroy Apollo’s Confidential Information that is in their

    possession, custody, or control;

 b. An award of damages in an amount adequate to compensate Apollo for the damage

    it incurred as a result of Cernich’s and Tseng’s wrongful actions, including but not

    limited to an award sufficient to compensate Apollo for (i) the compensation it paid

    to Dang during the period of his disloyalty that has not yet been returned, including

    his salary and benefits, totaling approximately $1.03 million; (ii) the compensation

    it paid to Siddiqui during the period of his disloyalty, including his salary and other

    benefits totaling approximately $11.3 million; (iii) fees incurred by Apollo in

    responding to and prosecuting the underlying misconduct of Siddiqui and Dang that

    Cernich and Tseng aided and abetted; (iv) fees incurred by Apollo in connection

    with its bid for FGL while Siddiqui and Dang were secretly advancing the interests

    of Caldera; and (v) other compensatory damages in an amount to be determined at

    trial;

 c. An award of punitive damages in an amount to be determined at trial; and

 d. Any other relief the Court deems just and proper.




                                       36
       Case 1:20-cv-00864-GBD Document 1 Filed 01/31/20 Page 37 of 37




                                       JURY DEMAND

      Plaintiffs demand a trial before a jury on all of their claims.

New York, New York                                   MINTZ LEVIN COHN FERRIS
January 31, 2020                                     GLOVSKY AND POPEO PC

                                                     /s/ Robert I. Bodian

                                                     Robert I. Bodian (RIBodian@mintz.com)
                                                     Scott A. Rader (SARader@mintz.com)
                                                     John P. Sefick (JPSefick@mintz.com)
                                                     Amanda B. Asaro (ABAsaro@mintz.com)
                                                     Chrysler Center
                                                     666 Third Ave.
                                                     New York, NY 10017
                                                     Tel: (212) 935-3000

                                                     Attorneys for Plaintiffs Apollo Global
                                                     Management, Inc., Apollo Management,
                                                     L.P., Apollo Advisors VIII, L.P., and Apollo
                                                     Advisors IX, L.P.




                                                37
